Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Applicant’s representative Geza C. Ziegler on 03/08/2021, and followed by Email confirmation dated 03/09/2021.

Please replace the current listing of claims with the following:

1-21. (Cancelled)


22.   (Currently Amended) A data communication system for a local network, the data

communication system comprising at least one network node and a plurality of network devices associated with the at least one network node, wherein:

the at least one network node is configured to provide a network node service to a plurality of clients or bots executing on the plurality of network devices, wherein individual clients or bots of the plurality of clients or bots are communicably and only programmatically coupled around the network node service in a programmatic star configuration to create the local network, further wherein the network node service is configured to validate and authenticate local services provided by the plurality of clients or bots within the local network;

a source client or bot is configured to communicate data together with metadata to one or more destination clients or bots within the local network in real time or near real time, by relaying the data through the network node service; and

the source client or bot is configured to encrypt information content of the data prior to communicating the data to the one or more destination clients or bots, wherein the source client or bot is configured to employ a key store to encrypt the information content of the data, the key store being stored in the source client or bot and the one or more destination clients or bots;,

encryption information indicative of a unique identifier (ID) of the key store and a key index of a key material to be derived from the key store for subsequent decryption of the encrypted information content of the data, and

group information indicative of the one or more destination clients or bots to which the data is to be communicated, wherein the source client or bot and the one or more destination clients or bots together form a group; and

the data communication system is configured to register, with a registration service, services provided by the plurality of clients or bots.


23. (Previously Presented) The data communication system of claim 22, wherein the at least one network node comprises at least a first network node and a second network node, and wherein the plurality of network devices comprise a first set of network devices associated with the first network node, and a second set of network devices associated with the second network node, wherein:
the first network node is configured to provide a first network node service to a first set of clients or bots executing on the first set of network devices , and the second network node is configured to provide a second network node service to a second set of clients or bots executing on the second set of network devices, wherein individual clients or bots of the first set of clients or bots are communicably and only programmatically coupled around the first network node service in a programmatic star configuration to create a first local 
when a given source client or bot is configured to communicate data to a given destination client or bot within a same local network, the data to be communicated is relayed in real time or near real time through their associated network node service within the same local network; and
when a given source client or bot is configured to communicate data to a given destination client or bot from a different local network, the data to be communicated is relayed in real time or near real time through a network node service associated with the given source client or bot and through a network node service associated with the given destination client or bot.

(Previously Presented) The data communication system of claim 22, wherein the metadata is communicated in an unencrypted form.

(Previously Presented) The data communication system of claim 22, wherein the metadata is communicated in an encrypted form.

(Currently Amended) The data communication system of claim 22, wherein the data communication system is configured to utilize one or more data communication networks existing in the network 

27.   (Cancelled) 

28.   (Currently Amended) The data communication system of claim 22

(Previously Presented) The data communication system of claim 22, wherein a given local network is created in a dynamic manner.

(Currently Amended) A method of communicating data, via a data communication system for a local network, the data communication system comprising at least one network node and a plurality of network devices associated with the at least one network node, wherein the method comprises:
providing, via the at least one network node, a network node service to a plurality of clients or bots executing on the plurality of network devices, wherein individual clients or bots of the plurality of clients or bots are communicably and only programmatically coupled around the network node service in a programmatic star configuration to create the local network, further wherein the network node service is configured to validate and authenticate local services provided by the plurality of clients or bots within the local network;

encrypting, at the source client or bot, information content of the data prior to communicating the data to the one or more destination clients or bots, wherein a key store is employed to encrypt the information content of the data, the key store being stored in the source client or bot and the one or more destination clients or bots;

wherein the metadata comprises:

encryption information indicative of a unique identifier (ID) of the key store and a key index of a key material to be derived from the key store for subsequent decryption of the encrypted information content of the data, and
group information indicative of the one or more destination clients or bots to which the data is to be communicated, wherein the source client or bot and the one or more destination clients or bots together form a group; and

            the method further comprises the data communication system registering, with a

registration service, services provided by the plurality of clients or bots.

31. (Previously Presented) The method of claim 30, wherein the at least one network node comprises at least a first network node and a second network node, and the plurality of network devices comprise a first set of network devices associated with the first network node, 
providing, via the first network node, a first network node service to a first set of clients or bots executing on the first set of network devices, and providing, via the second network node, a second network node service to a second set of clients or bots executing on the second set of network devices, wherein individual clients or bots of the first set of clients or bots are communicably and only programmatically coupled around the first network node service in a programmatic star configuration to create a first local network, and individual clients or bots of the second set of clients or bots are communicably and only programmatically coupled around the second network node service in a programmatic star configuration to create a second local network, further wherein the first and second network node services are configured to validate and authenticate local services provided by the first and second sets of clients or bots within their respective local networks;
when a given source client or bot and a given destination client or bot are from within a same local network, relaying data to be communicated, in real time or near real time, through their associated network node service within the same local network; and
when a given source client or bot and a given destination client or bot are from a different local network, relaying data to be communicated, in real time or near real time, through a network node service associated with the given source client or bot and through a network node service associated with the given destination client or bot.




33.   (Previously Presented) The method of claim 30, wherein the metadata is communicated in an encrypted form.

34.   (Currently Amended) The method of claim 31, wherein the method further comprises utilizing one or more data communication networks existing in the network 


35.   (Cancelled)

36.   (Currently Amended) The method of claim 34

37.   (Previously Presented) The method of claim 30, wherein the method further comprises
creating a given local network in a dynamic manner.


38.   (Currently Amended) A computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer- readable instructions being executable by a computerized device comprising processing hardware configured to:

provide, via the at least one network node, a network node service to a plurality of clients

or bots executing on the plurality of network devices, wherein individual clients or bots of the

plurality of clients or bots are communicably and only programmatically coupled around the

network node service in a programmatic star configuration to create the local network, further

wherein the network node service is configured to validate and authenticate local services provided

by the plurality of clients or bots within the local network;

communicate data together with metadata from a source client or bot to one or more

destination clients or bots within the local network in real time or near real time, by relaying the

data through the network node service; and

encrypt, at the source client or bot, information content of the data prior to communicating
the data to the one or more destination clients or bots, wherein a key store is employed to encrypt the information content of the data, the key store being stored in the source client or bot and the
one or more destination clients or bots;

wherein the metadata comprises:
encryption information indicative of a unique identifier (ID) of the key store and a key

index of a key material to be derived from the key store for subsequent decryption of the encrypted

information content of the data, and

group information indicative of the one or more destination clients or bots to which the

data is to be communicated, wherein the source client or bot and the one or more destination clients

or bots together form a group; and wherein

            the processing hardware is further configured to cause the computerized device to
register, with a registration service, services provided by the plurality of clients or bots.



Allowable Subject Matter
Claims 22-26, 28-34 and 36-38 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s response filed on 01/08/2021 and Examiner’s amendments make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20180212833 A1		METHOD AND FRAMEWORK FOR PROTOCOL TO OPTIMIZE EDGE SIDE DYNAMIC RESPONSE SYSTEM WITH CONTEXT PROPAGATION FOR IOT
US 20070282996 A1		Network connection apparatus and providing service control program
US 20020062385 A1		Negotiated wireless peripheral systems
US 20030130969 A1		Star intelligent platform management bus topology
US 20100037311 A1		SECURE NETWORK ARCHITECTURE
US 20070189539 A1		Hierarchical threshold tree-based broadcast encryption method
US 20150052361 A1		METHOD FOR SETTING UP AN ENCRYPTED CONNECTION BETWEEN TWO COMMUNICATION APPLIANCES FOLLOWING PRIOR KEY INTERCHANGE VIA A SHORTHAUL CONNECTION
US 20010013069 A1		Data messaging aggregation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON CHIANG/Primary Examiner, Art Unit 2431